DETAILED ACTION
This action is responsive to the RCE filed 8/4/22.
Claims 9-19 are withdrawn from consideration due to an election/restriction requirement
Claims 2-5 are rejected.
Claims 1 and 6-8 are allowed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 repeats the limitation that the garment comprises a basal layer, which was already recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-5, it is not clear what type of adjustment to garment would result in modifying the permeability of the garment, since permeability is seen to be a fixed material property. Applicant alleges that adjusting the amount of aqueous mixture to at least one of the basal layer, the spacer layer, the reflective layer, and the hydrophobic layer is tantamount to adjusting the permeability of the garment, however the examiner disagrees that adjusting the amount of aqueous mixture would change the permeability of the garment.

Allowable Subject Matter
Claims 1 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither singly nor in combination teach the combined limitations of claim 1.
The closest available prior art references are Stein (US 20120157904), Guedes et al. (US 20090313748, “Guedes”) and Andre et al. (US 20120245439, “Andre”) as outlined in the rejection dated 4/12/22.
However, the combination of Stein in view of Guedes and Andre still fails to teach wherein the garment comprises a basal layer including a hydrophilic material and is configured to contact a skin surface of the wearer; wherein the adjusting the one or more settings or layers comprises absorbing an aqueous mixture with the basal layer. 
Stein teaches an intermediary layer 18b between the layer 12b and the skin surface (Fig. 1 and par. 141). According to par. 143 these overlays ‘allow the penetration of liquids into the textile fabric 11,’ but only allow for emission of water in form of water vapor. Stein further teaches that these overlays prevent moisture from forming on surfaces 16/17 of the cover (Par. 143). As such, Stein is explicitly designed to not include a hydrophilic contact layer so as to avoid contact of the aqueous solution with the skin surface. Further, Stein teaches away in various places from an equivalent device which contacts the aqueous mixture with the skin surface. For example, par. 88 explicitly states that moisture is a disadvantage which the cover of Stein avoids. 
Further, considering that Stein teaches away from a device having a hydrophilic contact layer, it is the examiner’s opinion that it would not have been obvious to one ordinary skill in the art at the time that the invention was filed to have modified Stein to comprise such a layer. Therefore, claims 1 and 6-8 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive.
Applicant alleges that one or ordinary skill in the art would readily recognize multiple methods of adjusting the permeability of the garment including to but not limited to adjusting the amount of aqueous mixture to at least one of the basal layer, the spacer layer, the reflective layer and the hydrophobic layer. The examiner disagrees that adjusting the amount of aqueous solution in the garment would result in adjusting the permeability of the garment. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794     

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794